Title: To James Madison from John Armstrong, Jr., 11 May 1807
From: Armstrong, John, Jr.
To: Madison, James




Sir,
Paris 11th. May 1807.

The cases (under the convention of 1803) in which the trustees of the late F. L. Taney supposed themselves to be interested, having been decided, I hasten to lay before you, as I promised, those several decisions, with a very brief sketch of the grounds on which they have been respectively made.
You will see by the document sub-joined (marked No. 1) that on the 18th. of July 1803 Mr. Taney’s claims on the French Government amounted by his own shewing to 143,000 fs. with interest viz:For flour by the Pomona132,160£For Brandy9000For a protested bill3900
The 2d. & 3d. Arts. of this Account having been rejected (probably by both boards, as they never were presented to the Minister), there remained of it only the 1st.  Fenwick (Agent of Mason & Stoddert) exerted himself to have this claim liquidated to the credit of Taney’s estate, but failing altogether in establishing the ownership of Taney, he not only consented that the amount of the claim should be paid to Griffith, but even wrote to the Minister of Finance requesting that it might be so paid.  For the ministerial decisions on this subject see No. 2.



The instructions given to this Agent (Fenwick) must have been very different from those (No. 1) given to Mr. Skipwith, for so far from not asking more than Taney had claimed for himself, they now set up pretensions also to a part of the claim liquidated to the credit of Joseph Sands, and to the whole of that defintively settled in the names of Taney & Simonds for the Cargo of the Carolina Planter.  It appearing however on examination, that everything in controversy between Sands & Taney had been settled by arbitrators, and that the judgment given had received its full ation, and that the trustees had acquiesced in this arrangement (see No. 1) the opposition laid by Mr. Fenwick against payment to Sands, was overruled, & payment ordered conformably to the liquidation.  In the other case, Fenwick succeded better.  He established the title of Taney to the Cargo of the Carolina Planter, not only against the pretensions of Symonds (exclusively of Taney) & against those of Griffith, represented by Daniel Parker, but in direct opposition to Taney’s own acknowledgments made in his letter to Benjn. Stoddert transmitted to Skipwith.  For this the French functionaries had two reasons 1o. because it consisted with their general doctrine, that the persons making the contract & delivery, could alone be considered as the owners, except in cases of transfer or dissent; & 2o. because it enabled them to pay themselves 242,000 fs. due by Taney to the Govt. or said to be due by him to it.  This deduction left a ball. of about 18000 fs.; upwards of 3000 of which were paid by consent of the Agent (of M. M. Stoddert & Mason) to the Widow Hebert, a creditor of Symonds.  The residue was paid to their trustees.  Should farther details be necessary, they shall be given.  At present I shall only add a copy of my letter to the Minister of the P. T. in consequence of your instructions to have ascertained, whether Taney’s debt was due to the Govt. directly? or whether the Govt. had been turned over to him by Swan?  The Min. having taken the enquiry on himself & having much to do besides, and being often out of health, it goes on but slowly, but I now hope to see it terminated in a few days.
(Copy)Sir,8 Jan. 1807 Paris.It having been represented to the Govt. of the U. S. that in the settlement of the claim for the cargo of the Am. Ship, The Carolina Planter, (liquidated to the credit of the late house of Taney & Symonds) Mr. James Swan had found means to have a debt due by himself placed to the debit of the said Taney and Symonds, I am accordingly instructed to take measures with your Exc. that "the facts relating to that Settlement be particularly examined, & that it be ascertained, whether Taney & Simonds were really Debtors of France?" a fact which, in all probability may be clearly proved, or disproved, by Mr. Swans Accounts, presented previously to the date of the Convention;  I have the honor to be &c. &c.

signed John Armstrong


His Exc. the Minister of the Pub. Treasy.
From the specimen afforded by the documents in this case & in some others with which I have been obliged to trouble you, you will see, that this business of the Convention has been to me, not only a very unpleasant, but a most laborious one.  With very high respect, I have the honor to be, Sir, Your most Obedient & very humble Servant
John Armstrong

